
	

114 HRES 738 IH: Commemorating “The Greatest Spectacle in Racing”, the 100th running of the Indianapolis 500, and recognizing the groundbreaking impact the race has had on the Nation and the sport of automobile racing.
U.S. House of Representatives
2016-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 738
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2016
			Mr. Carson of Indiana (for himself, Mr. Visclosky, Mrs. Walorski, Mr. Stutzman, Mr. Rokita, Mrs. Brooks of Indiana, Mr. Messer, Mr. Bucshon, and Mr. Young of Indiana) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Commemorating The Greatest Spectacle in Racing, the 100th running of the Indianapolis 500, and recognizing the groundbreaking impact the race has
			 had on the Nation and the sport of automobile racing.
	
	
 Whereas, on Sunday, May 29, 2016, the Indianapolis 500 will mark its 100th running; Whereas the first Indianapolis 500 was held on May 30, 1911, when engineer Ray Harroun drove his single-seater Marmon Wasp to victory, winning the race at an average speed of 74 miles per hour in 6 hours and 42 minutes;
 Whereas an estimated 80,000 spectators turned out for the first Indianapolis 500; Whereas the Indianapolis 500 was not run in 1917 and 1918 during World War I, and, instead, the track was used as an aviation depot by the United States Military;
 Whereas in 1925, Pete DePaolo became the first driver to average more than 100 mph for 500 miles, winning at 101.1 mph in a supercharged Duesenberg;
 Whereas the town of Speedway, Indiana, was created on July 14, 1926, and was to be horseless, reflecting its commitment to industry, transportation, and progress; Whereas Louis Meyer won his third Indianapolis 500 in 1936, and established the tradition of drinking milk in the winner’s circle;
 Whereas the Indianapolis 500 suspended racing once again from 1942–1945 during the United States participation in World War II;
 Whereas in 1977, Janet Guthrie became the first female driver to qualify for the Indianapolis 500, and in 2005, Danica Patrick became the first female to lead the Indianapolis 500;
 Whereas in 1991, Willy T. Ribbs became the first African-American to qualify for the Indianapolis 500;
 Whereas the Indianapolis Motor Speedway, including the Indianapolis 500, is estimated to have a regional economic impact of more than $500 million annually;
 Whereas the Indianapolis 500 attracts viewers from around the world with the race being broadcast to fans in nearly every country; and
 Whereas the Indianapolis 500 is the most attended single-day sporting event on Earth with estimated crowds of 400,000 people: Now, therefore, be it
	
 That the House— (1)commemorates the 100th running of the Indianapolis 500 and over a century as one of the world’s premier racing events;
 (2)congratulates the Indianapolis 500 for its contributions to international automobile racing; and (3)commends the Indianapolis Motor Speedway and hundreds of racing teams, including the team owner, driver, team manager, and pit crew, which work together each year to conduct a world-class race that captures the attention of viewers around the world.
			
